Citation Nr: 0838637	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for chronic 
epididymitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1989 to 
February 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development by the Board in February 
2008.  

It is noted that appellant is being paid special monthly 
compensation for the anatomical loss of a creative organ.


FINDINGS OF FACT

1.  Between April 7, 2004 and October 14, 2004, the veteran's 
chronic epididymitis was manifested by urinary frequency, 
occasional dribbling on urination and nocturia of about four 
times a night.

2.  Between October 15, 2004 and November 8, 2005, the 
veteran's chronic epididymitis was manifested by urinary 
frequency with awakening to void approximately 10 to 15 per 
night.  

3.  From November 9, 2005 the veteran's chronic epididymitis 
was manifested by voiding dysfunction requiring the wearing 
of absorbent materials which must be changed more than four 
times per day.  




CONCLUSIONS OF LAW

1.  Between April 7, 2004 and October 14, 2004, the criteria 
for an evaluation in excess of 20 percent for chronic 
epididymitis have not been met.  38 U.S.C.A. § 1131, 5107 
(West 200); 38 C.F.R. § 3.321(b)(1), 4.7, 4.20, 4.115a,b, 
Diagnostic Code 7525 (2008).

2.  Between October 15, 2004 and November 8, 2005, the 
criteria for a 40 percent evaluation for chronic epididymitis 
have been met.  38 U.S.C.A. § 1131, 5107 (West 200); 
38 C.F.R. § 3.321(b)(1), 4.7, 4.20, 4.115a,b, Diagnostic Code 
7525 (2008).

3.  From November 9, 2005, the criteria for a 60 percent 
evaluation for chronic epididymitis have been met.  
38 U.S.C.A. § 1131, 5107 (West 200); 38 C.F.R. § 3.321(b)(1), 
4.7, 4.20, 4.115a,b, Diagnostic Code 7525 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2004, December 2004, April 
2005, March 2006, and March 2008 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

In view of the contentions advanced and the arguments made, 
it is clear that the appellant has actual knowledge of what 
he needs to show to warrant an increased rating.  Thus, it 
appears that the guidance of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), has been met.


Analysis

By a rating decision dated March 2001, the RO granted service 
connection for chronic epididymitis, rated at 10 percent, and 
effective January 8, 2001.  A January 2002 rating decision 
granted an increased rating of 30 percent for chronic 
epididymitis, effective January 8, 2001.  An evaluation of 
100 percent was also assigned based on surgical or other 
treatment necessitating convalescence, effective from June 
20, 2001 to August 31, 2001.  A 10 percent rating was 
assigned as of September 1, 2001. 

In April 2004, the veteran submitted a claim for an increased 
rating for his chronic epididymitis.  A June 2004 rating 
decision granted an increase to 20 percent, effective April 
7, 2004.  The veteran appealed, asserting that his disability 
warranted a higher rating.  

VA treatment records dated January to March 2004 reflected 
treatment for chronic epididymitis.  A March 2004 record 
indicated that the veteran complained of urinary frequency, 
but denied incontinence.  A March 2004 sonogram showed a 
status post surgical removal of the right testis and 
epididymis.

The veteran was afforded a VA examination in May 2004.  The 
examiner noted that the veteran underwent surgery for the 
removal of the right epididymis in June 2001.  Shortly 
thereafter, the veteran had complications and returned for 
removal of the right testicle.  The veteran complained of 
constant pain in both scrota that was aggravated by prolonged 
sitting for more than an hour, or by walking more than 100 
yards.  Examination revealed nocturia around 4 times and some 
hesitancy and dysuria but no burning.  The veteran had 
occasional dribbling on urination but bowel functions were 
normal.  Sexual function was ok but inconsistent due to pain.  
Ejaculation was painful most of the time.  The left testicle 
was slightly enlarged and moderately tender on palpation.  
There was no active inguinal hernia.  A diagnosis f bilateral 
chronic epididymitis was provided.  The examiner commented 
that the veteran was moderately impaired in fulfilling his 
job duties due to inability to sit for prolonged periods of 
time, but that he reported being able to perform acceptably 
using analgesics and other prescribed medications.

VA treatment records dated March 2004 to July 2005 reflected 
treatment for chronic epididymitis.  A March 2004 record 
indicated complaints of pain and urinary frequency.  The 
veteran denied incontinence, fever, chills, or vomiting.  A 
VA treatment record dated October 2004 noted complaints of 
urinary frequency about 10 to 15 times a night.  The veteran 
was prescribed Ditropan to help with the frequent urination.  
A November 2004 noted that the veteran had been referred for 
polyuria and to rule out diabetes insipidus.  A follow-up 
endocrinology report indicated no good answer was found to 
explain the veteran's polyuria.  

The veteran was afforded another VA examination in January 
2005.  The veteran complained of continued pain in the right 
scrotum, which was tender as well.  Additionally, the veteran 
stated that he had swelling and continual pain in the left 
epididymis.  The related symptom of polyuria developed some 
time after his surgery and had become quite severe.  
Examination revealed that the right hemiscrotum was empty but 
tender to palpation.  The left testicle appeared normal but 
the left epididymis was very tender to palpation and was 
slightly enlarged.  The examiner also noted that the veteran 
walked with an abnormal gait due to the pain in his scrotum.  
An impression of chronic bilateral epididymitis status post 
right orchidectomy was provided. 

In a March 2005 statement, the veteran indicated that he used 
absorbent materials, usually going through about three 
changes a day.  He also stated that he used adult diapers 
during the nights or long day trips.  

The veteran submitted VA treatment records dated August to 
December 2005.  An October 2005 emergency room report by a 
physician's assistant reflected an impression of urinary 
frequency secondary to chronic epididymitis.  A November 2005 
record revealed that the veteran reported using incontinence 
pads, and needing to change the pads about five times a day.  
A December 2005 treatment record indicated further complaints 
of frequent urination.  The veteran also stated that he had 
to use incontinence pads regularly.

The veteran was afforded a final VA examination in March 
2008.  The veteran reported using seven to eight urinary pads 
during the day and using one at night.  He also stated that 
he urinated about five times a day and gets up approximately 
10 times per night.  The veteran also reported continued 
chronic pain in both the right and left sides.  Examination 
revealed an absent right testicle due to his orcheiectomy and 
a left testicle that was tender to palpation.  The examiner 
provided an impression of chronic epididymitis requiring 
removal of epididymis leading to a torsed testicle which 
required an orchiectomy.  The orchiectomy resulted in chronic 
urinary problems and erectile dysfunction as well as 
sterility.  After a review of the claims file, the examiner 
opined that it was at least as likely as not that the 
veteran's bladder complaints were the result of the surgery 
required to treat his epididymitis.  Since his surgery, the 
veteran has had all of his bladder and erectile issues. 

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic epididymitis 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's epididymitis is currently rated at 20 percent 
under 38 C.F.R. § 4.115b, Diagnostic Code 7525, pertaining to 
chronic epididymo-orchitis.  Diagnostic Code 7525 provides 
that such disability is rated as urinary tract infection.

Under 38 C.F.R. § 4.115a, a 30 percent rating is warranted 
for a urinary tract infection with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
investigative management.   As there is no evidence of 
frequent hospitalization or continuous investigative 
management, a rating in excess of 20 percent is not warranted 
under 38 C.F.R. § 4.115a for a urinary tract infection.  

However, the Board notes that the evidence shows that the 
veteran's disability is likely more analogous to voiding 
dysfunction under the provisions of 38 C.F.R. § 4.115a.  This 
appears to be the principal manifestation of the disorder as 
determined by subjective complaints and the medical evidence.

Under 38 C.F.R. § 4.115a pertaining to evaluation of voiding 
dysfunction, a 60 percent evaluation is warranted for 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence: requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day.  A 40 percent 
rating is warranted for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence: requiring the wearing of absorbent materials 
which must be changed 2 to 4 times a day.  A 20 percent 
rating is warranted for voiding dysfunction that requires the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  

Additionally under the provisions of 38 C.F.R. § 4.115a 
pertaining to urinary frequency, a 40 percent rating is 
warranted daytime voiding interval less than one hour, or; 
awakening to void five times or more per night.  A 20 percent 
rating is warranted for daytime voiding interval between one 
and two hours, or; awakening to void three to four times a 
night.  

VA treatment records dated January to March 2004 noted that 
the veteran denied any incontinence.  Additionally, the March 
2004 VA examination noted some occasional dribbling on 
urination.  An October 2004 VA treatment record noted 
complaints of urinary frequency of about 10 to 15 times a 
night and Ditropan was prescribed to help with the veteran's 
frequency.  However, during his January 2005 VA examination, 
the examiner noted that the veteran's related symptom of 
polyuria developed sometime after his surgery and had become 
quite severe.  

In March 2005, the veteran first reported using absorbent 
materials, going through approximately three changes a day.  
An October 2005 VA emergency room report noted urinary 
frequency secondary to chronic epididymitis, and a November 
2005 record indicated that the veteran used incontinence 
pads, with approximately five changes per day.  The March 
2008 VA examiner similarly noted that the veteran reported 
using seven to eight urinary pads during the day and one at 
night.  The veteran also reported getting up ten times a 
night to urinate.  The VA examiner opined that the veteran's 
bladder complaints were the result of his surgery required to 
treat his epididymitis.  

Based on the October 2004 treatment record in which the 
veteran reported awakening 10 to 15 times a night to urinate, 
as well as subsequent records and VA examinations, the 
veteran's disability picture meets the criteria for the 
maximum 40 percent rating under 38 C.F.R. § 4.115a for 
urinary frequency.  

Additionally, the Board notes that a November 2005 VA 
treatment record indicated that the veteran used about five 
incontinence pads per day.  The March 2008 VA examiner 
further noted that the veteran was using about seven to eight 
pads a day.  As such, based on the November 2005 treatment 
record, the veteran's disability picture meets the criteria 
for the maximum 60 percent rating under 38 C.F.R. § 4.115a 
for voiding dysfunction.

The above determinations are based upon consideration of 
applicable rating provisions.  There is no showing that the 
veteran's genitourinary disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).


ORDER

Between April 7, 2004 and October 14, 2004, a rating in 
excess of 20 percent for chronic epididymitis is denied.  

Between October 15, 2004, and November 8, 2005, a 40 percent 
rating for urinary frequency related to chronic epididymitis, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.

Effective November 9, 2005, a 60 percent rating for voiding 
dysfunction related to chronic epididymitis, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


